Exhibit 10.6

 

CARE CAPITAL PROPERTIES, INC.

 

2015 INCENTIVE PLAN

 

I.                                        Purpose

 

The purpose of the Care Capital Properties, Inc. 2015 Incentive Plan (“Plan”) is
to promote the growth and profitability of Care Capital Properties, Inc., a
Delaware corporation (“Company”), and its subsidiaries, and to increase
stockholder value by providing officers, key employees, non-employee directors,
and consultants with incentives to achieve long-term objectives of the Company. 
The Plan is also intended to help attract and retain officers, key employees,
non-employee directors, and consultants to advance the interests of the Company
by giving officers, key employees, non-employee directors, and consultants a
stake in the Company’s future growth and success, and to strengthen the
alignment of interests of officers, key employees, non-employee directors, and
consultants with those of the Company’s stockholders.

 

II.                                   Definitions and Construction

 

2.1.                            Definitions.  Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
Appendix I (and such terms shall apply equally to both the singular and plural
forms of the terms defined).

 

2.2.                            Gender and Number.  Except where otherwise
indicated by the context, reference to the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

 

2.3.                            Severability.  In the event any provision of the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

III.                              Plan Administration

 

3.1.                            The Committee.  The Plan shall be administered,
and all Awards under the Plan shall be authorized, by the Committee.  The
“Committee” means one or more committees appointed by the Board to administer
all or certain aspects of the Plan.  Any such committee shall consist of one or
more directors of the Company and shall serve at the discretion of the Board. 
To the extent deemed appropriate by the Board, members of the Committee shall be
“outside directors” within the meaning of Section 162(m) of the Code (or any
successor provision thereto) and “non-employee directors” within the meaning of
Rule 16b-3 under the Exchange Act.  Subject to Section 16.1 hereof, and unless
it would cause an Award intended to qualify for the exemption from the
limitation on deductibility imposed by Section 162(m) of the Code that is set
forth in Section 162(m)(4)(C) of the Code to not so qualify, any authority
granted to the Committee may be exercised by the full Board.  To the extent that
any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control.

 

--------------------------------------------------------------------------------


 

3.2.                            Delegation.  Notwithstanding the foregoing, the
Committee may delegate some or all of its responsibility for granting Awards and
otherwise administering the Plan with respect to Nonemployee Directors or
designated classes of Employees or designated Consultants to one or more
different committees consisting of one or more members of the Board, subject to
such limitations as the Committee deems appropriate.  To the extent consistent
with applicable law, the Committee may authorize one or more officers of the
Company to grant Awards to designated classes of Employees or designated
Consultants, within limits specifically prescribed by the Committee.  Limited
authority to grant Awards to Nonexecutive Employees and Consultants is hereby
delegated to a Board committee comprised of the Chief Executive Officer, subject
to the parameters of the remainder of this Section 3.2.  Each year the Committee
shall establish an annual allotment of Shares with respect to which such Board
committee may grant Awards to designated classes of Employees and designated
Consultants.  Unless another amount shall otherwise be determined by the
Committee by authorized action, an annual allotment of 10,000 Shares is hereby
established which such Board committee is authorized pursuant to this paragraph
to grant.  Any Shares within such annual allotment with respect to which Awards
are not granted during such year shall be automatically added to the annual
allotment available pursuant to this paragraph in each succeeding year for
Awards to designated classes of Employees or designated Consultants until such
Shares are used for Awards pursuant to the delegation set forth in this
paragraph.  If and to the extent an Award granted pursuant to the delegation set
forth in this paragraph shall expire or terminate for any reason without having
been exercised in full, or shall be forfeited, the Shares associated with such
Award shall again become available for Awards pursuant to such delegation.

 

3.3.                            Authority of the Committee.  Subject to the
provisions of the Plan, the Committee shall have full authority to do all things
and make all determinations necessary or advisable in connection with the
administration of the Plan, including without limitation the authority to:

 

(a)                                 select Participants to whom Awards are
granted;

 

(b)                                 determine the types, amounts and frequency
of Awards granted under the Plan;

 

(c)                                  determine the terms and conditions of
Awards, including, without limitation, the treatment of an Award upon a
Participant’s termination of employment or cessation of service or any
limitations, restrictions or conditions upon Awards, which need not be
identical;

 

(d)                                 accelerate or extend the vesting or
exercisability of any Award, for any reason, including, without limitation, a
Corporate Transaction or Change in Control;

 

(e)                                  construe and interpret the Plan and any
agreement or instrument entered into under the Plan; and

 

(f)                                   establish, amend and rescind rules and
regulations relating to administration of the Plan.

 

The Committee may delegate its authority as identified hereunder; provided, that
such delegation is permitted by law.  The Committee shall have the discretion to
determine for purposes of the

 

2

--------------------------------------------------------------------------------


 

Plan whether any Participant (i) is or remains (or is not or does not remain) an
employee or service provider of the Company, and (ii) shall have incurred (or
shall not have incurred) a termination of employment or cessation of service.

 

3.4.                            Decisions Binding.  All actions taken and all
determinations and decisions made by the Committee pursuant to the provisions of
the Plan shall be final, conclusive and binding upon all persons, including the
Company, its stockholders, Employees, Nonemployee Directors, Consultants,
Participants and their estates and beneficiaries.

 

IV.                               Shares Subject to the Plan and Maximum Awards

 

4.1.                            Shares Available.  Subject to adjustment as
provided in Section 4.3, and subject to Section 4.5(d), the number of Shares
available for issuance under the Plan shall equal 7,000,000. Any Shares issued
under the Plan may be, in whole or in part, of original issuance or held in
treasury.  If and to the extent an Award shall expire or terminate for any
reason without having been exercised in full, or shall be forfeited, the Shares
associated with such Awards shall again become available for Awards under the
Plan.  Shares that are exchanged by a Participant or withheld by the Company as
full or partial payment in connection with any Award or to satisfy tax
withholding obligations related to any Award shall not be available for
subsequent Awards under the Plan.

 

4.2.                            Maximum Awards.  Subject to adjustment as
provided in Section 4.3, and subject to Section 4.5(d), the maximum number of
Shares with respect to which Awards (or any type of Award, including Options and
SARs) may be granted in any calendar year to any Participant under the Plan
shall be 2,000,000, the maximum number of shares with respect to ISOs that may
be granted to any Participant under the Plan shall be 2,000,000, and the maximum
grant date value of Awards granted to any Nonemployee Director in any calendar
year shall be $500,000 (for the avoidance of doubt, the foregoing limitation
shall not apply to cash-based director fees that a Nonemployee Director elects
to receive in the form of Shares or Share equivalents equal in value to such
cash-based director fees pursuant to another plan or policy of the Company).

 

4.3.                            Adjustments in Authorized Shares and Outstanding
Awards.

 

(a)                                 In the event of a Corporate Transaction, the
Committee may in its discretion make such substitutions or adjustments as it
deems appropriate and equitable to (i) the aggregate number and kind of Shares
or other securities reserved for issuance under the Plan, (ii) the various
maximum limitations set forth in Sections 4.1 and 4.2 upon certain types of
Awards and upon the grants to Participants of certain types of Awards, (iii) the
number and kind of Shares or other securities subject to outstanding Awards,
(iv) the exercise price of outstanding Awards, and (v) such other terms and
conditions of Awards as may be determined by the Committee.

 

(b)                                 In the event of a stock dividend, stock
split, reverse stock split, reorganization, share combination, or
recapitalization or similar event affecting the capital structure of the Company
or an OP, or a separation or spinoff, or other extraordinary dividend of cash or
other property to the Company’s stockholders or an OP’s unitholders, the
Committee shall make such substitutions or adjustments as it deems

 

3

--------------------------------------------------------------------------------


 

appropriate and equitable to (i) the aggregate number and kind of Shares or
other securities reserved for issuance under the Plan, (ii) the various maximum
limitations set forth in Sections 4.1 and 4.2 upon certain types of Awards and
upon the grants to Participants of certain types of Awards, (iii) the number and
kind of Shares or other securities subject to outstanding Awards, (iv) the
exercise price of outstanding Awards, and (v) such other terms and conditions of
Awards as may be determined by the Committee.

 

(c)                                  In the case of a Change in Control, the
Committee shall, in its sole discretion, determine the appropriate adjustment,
if any, to be effected.  In addition, in the event of a Change in Control, the
Committee existing prior to such Change in Control may provide for:  (i) the
acceleration of the time or times at which any Award may be exercised or the
waiver of any forfeiture conditions or restrictions applicable to an Award,
(ii) the cancellation of any accelerated Awards that are not exercised within a
time period prescribed by the Committee in its sole discretion, (iii) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee in its sole discretion (it being
understood that any such determination by the Committee that the value of an
Option or an SAR shall for this purpose be deemed to equal the excess, if any,
of the value of the consideration being paid for each Share pursuant to the
Change in Control over the exercise price of such Option or SAR shall
conclusively be deemed valid), (iv) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards or the replacement of Awards with equivalent (in value and
terms) replacement awards based on other property or other securities
(including, without limitation, other securities of the Company and securities
of entities other than the Company); provided, that the number of Shares subject
to any Award shall always be a whole number; and provided, further, that in the
case of ISOs, any such adjustments shall be made in such a manner so as not to
constitute a “modification” within the meaning of Section 424(h)(3) of the Code
and only to the extent otherwise permitted by Sections 422 and 424 of the Code. 
The Committee may specify in an Award Agreement such provisions as it deems
appropriate to provide for the treatment of an Award upon a Change in Control.

 

(d)                                 The Committee in its sole discretion may
adjust the Performance Goals applicable to any Awards to reflect any unusual or
non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations, and the cumulative effects of
accounting or tax changes, each as defined by U.S. generally accepted accounting
principles or as identified in the Company’s financial statements, notes to the
financial statements, management’s discussion and analysis or other Company
filings with the United States Securities and Exchange Commission (the
“Commission”); provided, that in the case of Performance Goals applicable to any
Award intended to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code, such discretion does not cause any such Award
to not so qualify.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Any adjustments pursuant to this
Section 4.3 to Awards that are considered 409A Awards are intended to be made
only if permitted by Section 409A of the Code and only in a manner that complies
with the requirements of Section 409A of the Code, and any adjustments made
pursuant to this Section 4.3 to Awards that are not considered 409A Awards are
intended to be made only if and in such a manner that after such adjustment the
Awards either continue not to be 409A Awards or comply with the requirements of
Section 409A of the Code.

 

Any adjustment under this Section 4.3 need not be the same for all Participants.

 

4.4.                            LTIP Units.  Each Share into which an Award of
LTIP Units may become convertible shall be treated as one Share for purposes of
this Article IV.

 

4.5.                            Adjusted and Substitute Awards.

 

(a)                                 Notwithstanding any terms or conditions of
the Plan to the contrary, (i) Substitute Awards may have substantially the same
terms and conditions, including without limitation provisions relating to
vesting, exercise periods, expiration, payment, forfeiture, and the consequences
of termination of employment or cessation of service, as the Awards that they
replace, or such other terms as are determined to be appropriate by the
Committee, all as determined by the Committee in its sole discretion, and
(ii) Adjusted Awards shall have terms consistent with those set forth in the
Employee Matters Agreement, which generally provides that the Adjusted Awards
will have substantially the same terms and conditions, including without
limitation provisions relating to vesting, exercise periods, expiration,
payment, forfeiture, and the consequences of termination of employment or
cessation of service, as the awards that they replace under the applicable
Predecessor Plan.

 

(b)                                 In the case of a Substitute Award, the date
of grant may be treated as the effective date of the grant of such Award under
the original plan under which the Award was authorized, and in the case of an
Adjusted Award, the date of grant shall be the effective date of the grant under
the Predecessor Plan.

 

(c)                                  The per Share exercise price of an Option
that is a Substitute Award or Adjusted Award may be less than 100% of the Fair
Market Value of a Share on the date of grant; provided, that such substitution
or adjustment complies with applicable laws and regulations, including the
listing requirements of the New York Stock Exchange or any national securities
exchange or system on which the Shares are then listed or reported and
Section 409A or Section 424 of the Code, as applicable.  The per Share exercise
price of an SAR that is a Substitute Award or an Adjusted Award may be less than
100% of the Fair Market Value of a Share on the date of grant; provided, that
such substitution or adjustment complies with applicable laws and regulations,
including the listing requirements of the New York Stock Exchange or any
national securities exchange or system on which the Shares are then listed or
reported and Section 409A of the Code, as applicable.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Anything to the contrary in the Plan
notwithstanding, any Shares underlying Substitute Awards or Adjusted Awards
shall not be counted against the limits set forth in Sections 4.1 or 4.2. 
Anything to the contrary in the Plan notwithstanding, any Shares underlying
Substitute Awards shall not be counted against the maximum number of Shares that
may be issued with respect to ISOs, and the lapse, expiration, termination,
forfeiture or cancellation of any Substitute Award without the issuance of
Shares or payment of cash thereunder shall not result in an increase the number
of Shares available for issuance under the Plan.  For the avoidance of doubt,
Adjusted Awards shall be treated as Awards generally (and not as Substitute
Awards) for purposes of the preceding sentence.

 

V.                                    Eligibility and Participation

 

All Employees and Consultants are eligible to receive Awards under the Plan.  In
selecting Employees or Consultants to receive Awards under the Plan, as well as
in determining the number of Shares subject to, and the other terms and
conditions applicable to, each Award, the Committee shall take into
consideration such factors as it deems relevant in promoting the purposes of the
Plan, including the duties of the Employees or Consultants, and their present
and potential contribution to the success of the Company.  All Nonemployee
Directors are eligible to receive Awards under the Plan.  Subject to the
limitations of the Plan (including Section 4.2), the Committee may grant Awards
to Nonemployee Directors on terms as the Committee shall from time to time
determine.

 

VI.                               Stock Options

 

6.1.                            Grant of Options.  Subject to the terms and
provisions of the Plan, the Committee may grant Options to Participants at any
time and from time to time, in the form of Options which are intended to qualify
as incentive stock options within the meaning of Section 422 of the Code
(“ISOs”), Options which are not intended to so qualify (“NQSOs”) or a
combination thereof.  All ISOs must be granted within ten years from the date on
which the Plan was adopted by the Board, and may only be granted to employees of
the Company or any subsidiary corporation (within the meaning of Section 424(f))
and may not exceed the maximum limit set forth in Section 4.2.  The Option
Exercise Price shall not be less than the Fair Market Value of a Share on the
date of grant (110% of Fair Market Value in the case of an ISO granted to a Ten
Percent Shareholder).

 

6.2.                            Option Agreement.  Each Option shall be
evidenced by an Option Agreement that shall specify the Option Exercise Price,
the duration of the Option, the number of Shares to which the Option relates and
such other provisions as the Committee may determine or which are required by
the Plan.  The Option Agreement shall also specify whether the Option is
intended to be an ISO or an NQSO and shall include such provisions applicable to
the particular type of Option granted.

 

6.3.                            Duration of Options.  Each Option shall expire
at such time as is determined by the Committee at the time of grant; provided,
that no Option shall be exercised later than the tenth anniversary of the date
of its grant (or fifth anniversary of the date of its grant, in the case

 

6

--------------------------------------------------------------------------------


 

of an ISO granted to a Ten Percent Shareholder), and the Option Agreement shall
control as to such exercisability.

 

6.4.                            Exercise of Options.  Options shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall approve at the time of grant, which need not be the same for
each grant or for each Participant.  The Committee may accelerate the
exercisability of any Option.  Options shall be exercised, in whole or in part,
by delivery to the Company of a written notice of exercise, setting forth the
number of Shares with respect to which the Option is to be exercised and
accompanied by full payment of the Option Exercise Price and all applicable
withholding taxes.

 

6.5.                            Payment of Option Exercise Price.  The Option
Exercise Price for Shares as to which an Option is exercised shall be paid to
the Company in full at the time of exercise by one or a combination of the
following methods:

 

(a)                                 cash in the form of currency or other cash
equivalent acceptable to the Company;

 

(b)                                 the tender of Shares (by either actual
delivery or by attestation) having a Fair Market Value (determined as of the
close of the business day immediately preceding the day on which the Option is
exercised) equal to the Option Exercise Price;

 

(c)                                  a reduction in the number of Shares
otherwise deliverable pursuant to the Award; or

 

(d)                                 any other reasonable consideration that the
Committee may deem appropriate.

 

The Committee may permit the cashless exercise of Options as described in
Regulation T promulgated by the Federal Reserve Board, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.

 

6.6.                            Transferable Options.  The Committee may, in its
discretion by appropriate provision in the Participant’s Option Agreement,
authorize all or a portion of any NQSOs granted to a Participant to be on terms
which permit transfer by such Participant to (i) the Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, or any person sharing the Participant’s household (other than a
tenant or employee) (“Family Members”), (ii) a trust or trusts in which the
Participant and/or his Family Members have more than 50% of the beneficial
interest, or (iii) a partnership, limited liability company or other entity in
which the Participant and/or his Family Members own more than 50% of the voting
interests in exchange for an interest in the entity; provided, that (a) there
may be no consideration for any such transfer (other than interests in such
partnership, limited liability company or other entity), (b) the Option
Agreement must expressly provide for transferability in a manner consistent with
this Section 6.6, and (c) subsequent transfers of transferable NQSOs shall be
prohibited except by will or the laws of descent and distribution.  Following
transfer, any such NQSOs shall continue to be subject to the

 

7

--------------------------------------------------------------------------------


 

same terms and conditions as were applicable immediately prior to transfer;
provided, that for purposes of this Article VI (excluding as set forth in the
following sentence), the term “Participant” shall be deemed to refer to the
transferee.  The events of termination of employment or cessation of service
shall continue to be applied with respect to the original Participant.  Any
transferred NQSOs shall be exercisable by the transferee only to the extent, and
for the periods, specified in the Option Agreement.

 

6.7.                            Legend.  For any Shares issued upon exercise of
or in connection with an Award, the Company may legend such Shares as it deems
appropriate.

 

VII.                          Restricted Stock and Restricted Stock Units

 

7.1.                            Grant of Restricted Stock and Restricted Stock
Units.  Subject to the terms and provisions of the Plan, the Committee may grant
Restricted Stock or Restricted Stock Units to Participants at any time and from
time to time and upon such terms and conditions as it may determine.

 

7.2.                            Restricted Award Agreement.  Each grant of
Restricted Stock or Restricted Stock Unit shall be evidenced by a Restricted
Award Agreement that shall specify the Restriction Period, the number of shares
of Restricted Stock or Restricted Stock Units granted, the payment date for
Restricted Stock Units, and such other provisions as the Committee may determine
and which are required by the Plan.

 

7.3.                            Non-Transferability of Restricted Stock and
Restricted Stock Units.  Except as provided in this Article VII, shares of
Restricted Stock and Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated until the end of the
applicable Restriction Period or later as specified in the Restricted Award
Agreement, or upon earlier satisfaction of any other conditions determined at
the time of grant specified in the Restricted Award Agreement.

 

7.4.                            Other Restrictions.  The Committee may impose
such other restrictions on any shares of Restricted Stock or any Restricted
Stock Units as it may deem advisable, including without limitation restrictions
based upon the achievement of Performance Goals, years of service and/or
restrictions under applicable federal or state securities laws.  The Committee
may provide that any share of Restricted Stock, if certificated, shall be held
(together with a stock power executed in blank by the Participant) in custody by
the Company until any or all restrictions thereon shall have lapsed.

 

7.5.                            Reacquisition of Restricted Stock and Forfeiture
of Restricted Stock Units.  The Committee shall determine and set forth in a
Participant’s Restricted Award Agreement such events upon which a Participant’s
shares of Restricted Stock shall be reacquired by the Company or Restricted
Stock Units shall be forfeited, which may include without limitation a
Participant’s termination of employment or cessation of service during the
Restriction Period or the nonachievement of Performance Goals.  Any such
forfeited shares of Restricted Stock held by a Participant which are to be
reacquired by the Company shall be immediately returned to the Company by the
Participant, and the Participant shall only receive the amount, if any, paid by
the Participant for such Restricted Stock.

 

8

--------------------------------------------------------------------------------


 

7.6.                            Certificate Legend.  In addition to any legends
placed on certificates pursuant to Section 7.4, each certificate, if any,
representing shares of Restricted Stock shall bear the following legend:

 

“The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Care Capital Properties, Inc. 2015
Incentive Plan, and in the related Restricted Stock Agreement.  A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Care Capital Properties, Inc.”

 

7.7.                            Lapse of Restrictions Generally.  Except as
otherwise provided in this Article VII, shares of Restricted Stock shall be
delivered to the Participant and no longer subject to reacquisition after the
last day of the Restriction Period and Restricted Stock Units shall be fully
vested after the last day of the Restriction Period and shall be paid as set
forth in the Restricted Award Agreement; provided, that if the restriction
relates to the achievement of a Performance Goal, the Restriction Period shall
not end until the Committee has certified in writing that the Performance Goal
has been met.  Once the shares of Restricted Stock are released from their
restrictions, the Participant shall be entitled to have the legend required by
Section 7.6 removed from the Participant’s share certificate, if any, which
certificate shall thereafter represent Shares free from any and all restrictions
under the Plan.

 

7.8.                            Voting Rights; Dividends and Other
Distributions.

 

(a)                                 During the Restriction Period, Participants
holding shares of Restricted Stock may exercise full voting rights and, if the
Committee so determines as provided in the Award Agreement, shall be entitled to
receive all dividends and other distributions paid, with respect to such
Restricted Stock; provided, that if any dividends or distributions are paid in
Shares, the Shares shall be subject to the same restrictions as the shares of
Restricted Stock with respect to which they were paid; and, provided, further,
that receipt of any dividends or distributions on Restricted Stock, the vesting
of which is subject to achievement of Performance Goals, shall be held subject
to achievement of such Performance Goals.

 

(b)                                 If the Committee so determines as provided
in the Award Agreement, on each dividend or other distribution date with respect
to Shares, (i) as determined by the Committee, (x) a cash dollar amount equal to
the amount of cash dividends or the fair market value of property other than
Shares that would have been paid or distributed on a number of Shares equal to
the number of Restricted Stock Units held by Participants as of the close of
business on the record date for such dividend or distribution shall be paid in
cash to such Participants (provided that receipt of any dividends or
distributions on Awards, the vesting of which is subject to achievement of
Performance Goals, shall be held subject to achievement of such Performance
Goals) or (y) an additional number of Restricted Stock Units equal to the
product of the number of Restricted Stock Units held by such Participants on the
record date for such dividend or distribution multiplied by the per Share cash
amount of such dividend or distribution shall be credited to the Participant,
and (ii) if such dividend or distribution is payable in Shares, Participants
shall

 

9

--------------------------------------------------------------------------------


 

be credited with an additional number of Restricted Stock Units equal to the
product of the number of Restricted Stock Units held by such Participants on the
record date for such dividend or distribution multiplied by the number of Shares
(including fractions thereof) distributable as a dividend or distribution on a
Share.  Restricted Stock Units which are credited to Participants pursuant to
the preceding sentence shall be subject to the same terms (including vesting
terms) and conditions of the Plan, the Restricted Award Agreement and elections
applicable with respect to such Restricted Stock Units with respect to which
they relate.

 

VIII.                     LTIP Units

 

8.1.                            Grant of LTIP Units.  Subject to the terms and
provisions of the Plan, the Committee may grant LTIP Units to Participants at
any time and from time to time and upon such terms and conditions as it may
determine, including without limitation as an alternative to other Awards.  Each
LTIP Unit under the Plan shall relate to a specified number of OP Units.  LTIP
Units shall be convertible into OP Units once vested and in accordance with the
other terms and conditions set forth in the applicable Partnership Agreement. 
OP Units into which LTIP Units are converted shall be exchangeable, in whole or
in part, for Shares on a one-for-one basis, or cash, as selected by the General
Partner (or such other form of consideration equivalent in value thereto as may
be determined by the Committee in its sole discretion) at such time and on such
terms as may be established by the Committee and in accordance with the
applicable Partnership Agreement.

 

8.2.                            LTIP Unit Award Agreement.  Each grant of LTIP
Units shall be evidenced by an LTIP Unit Award Agreement that shall specify the
Restriction Period, the number of LTIP Units granted and such other provisions
as the Committee may determine and which are required by the Plan.

 

8.3.                            Non-Transferability of LTIP Units.  Except as
provided in this Article VIII, LTIP Units may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated until the end of the applicable
Restriction Period or later as specified in the LTIP Unit Award Agreement or
Partnership Agreement, or upon earlier satisfaction of any other conditions
determined at the time of grant specified in the LTIP Unit Award Agreement.

 

8.4.                            Other Restrictions.  The Committee may impose
such other restrictions on any LTIP Units as it may deem advisable, including
without limitation restrictions based upon the achievement of Performance Goals,
years of service and/or restrictions under applicable federal or state
securities laws.

 

8.5.                            Reacquisition or Forfeiture of LTIP Units.  The
Committee shall determine and set forth in a Participant’s LTIP Unit Award
Agreement such events upon which a Participant’s LTIP Units shall be reacquired
by the Company or shall be forfeited, which may include without limitation the
Participant’s termination of employment or cessation of service during the
Restriction Period or the nonachievement of Performance Goals.

 

8.6.                            Rights of a Shareholder or Unitholder.  A
Participant to whom LTIP Units are awarded shall have no rights as a holder of
OP Units until such LTIP Units are converted into OP

 

10

--------------------------------------------------------------------------------


 

Units, and shall have no rights as a shareholder with respect to the Shares for
which such OP Units may be exchanged unless and until so exchanged and Shares
are actually delivered to the Participant in settlement thereof.  The right to
distributions with respect to the LTIP Units shall be determined as set forth in
the LTIP Unit Award Agreement and the applicable Partnership Agreement.

 

IX.                              Performance Units

 

9.1.                            Grant of Performance Units.  The Committee may,
from time to time and upon such terms and conditions as it may determine, grant
Performance Units which will become payable to a Participant upon certification
in writing by the Committee that the Performance Goals related thereto have been
achieved.  If the Performance Goals are achieved in full, and the Participant
remains employed with the Company or a Subsidiary as of the end of the relevant
Performance Period, the Participant will be allocated Shares equal to the number
of Performance Units initially awarded to the Participant for the relevant
Performance Period.  Each award of Performance Units may provide for the
allocation of fewer Performance Units in the event of partial fulfillment of
Performance Goals.

 

9.2.                            Performance Unit Agreement.  Each Performance
Unit grant shall be evidenced by a Performance Unit Agreement that shall specify
the Performance Goals, the Performance Period and the number of Performance
Units to which it pertains.

 

9.3.                            Performance Period.  The period of performance
(“Performance Period”) with respect to each Performance Unit shall be such
period of time, which shall not be less than six months, nor more than five
years, as determined by the Committee, for the measurement of the extent to
which Performance Goals are attained.

 

9.4.                            Performance Goals.  The goals (“Performance
Goals”) that are to be achieved with respect to each Performance Unit (or
Restricted Stock, Restricted Stock Unit, LTIP Unit, stock award or cash award
subject to a requirement that Performance Goals be achieved), shall be those
objectives established by the Committee as it deems appropriate, and which may
be expressed in terms of (a) earnings per Share, (b) Share price, (c) pre-tax
profit, (d) net earnings, (e) earnings before interest, taxes, depreciation and
amortization, (f) return on equity or assets, (g) revenues, (h) normalized or
other adjusted funds from operations in the aggregate or per Share, (i) relative
or absolute total stockholder return, (j) diversification, balance sheet or
credit metrics or ratings, (k) a growth rate in any of the foregoing, (l) any
combination of the foregoing, or (m) such other goals as the Committee may
determine.  Performance Goals may be in respect of the performance of the
Company and its Subsidiaries (which may be on a consolidated basis), a
Subsidiary, a division or other operating unit of the Company.  Performance
Goals may be absolute or relative and may be expressed in terms of a progression
within a specified range.  To the extent deemed appropriate by the Committee,
the Performance Goals with respect to a Performance Period shall be established
by the Committee in order to comply with Section 162(m) of the Code.  In
establishing a Performance Goal, the Committee may provide that achievement of
the applicable Performance Goal shall be determined without regard to the effect
of any or all unusual or non-recurring events and other extraordinary items,
impact for charges for restructurings discontinued operations, and the
cumulative effects of accounting or tax changes, each as defined by U.S.
generally accepted accounting principles or as identified in the

 

11

--------------------------------------------------------------------------------


 

Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other Company filings with the Commission, in all
cases as determined by the Committee in connection with the timely establishment
of such Performance Goal. The Committee shall determine the target levels of
performance that must be achieved with respect to each criterion that is
identified in a Performance Goal in order for a Performance Goal to be treated
as attained in whole or in part.  In the event that the Performance Goals are
based on more than one business criteria, the Committee may determine to make a
grant of an Award upon attainment of the Performance Goal relating to any one or
more of such criteria.

 

9.5.                            Payment of Performance Units.  Subject to such
terms and conditions as the Committee may impose, and unless otherwise provided
in the Performance Unit Agreement, the Committee, in its discretion, may
determine at the time of payment required in connection with a Performance Unit
whether such payment shall be made (a) solely in cash, (b) solely in Shares
(valued at the Fair Market Value of the Shares on the date of payment), or (c) a
combination of cash and Shares.

 

9.6.                            No Rights as Stockholder.  The award of
Performance Units to a Participant shall not create any rights in such
Participant as a stockholder of the Company, until the payment of any Shares
associated with such Performance Units.

 

X.                                   Stock Appreciation Rights

 

10.1.                     Grant of Stock Appreciation Rights.  An SAR is a right
to receive, without payment to the Company, a number of Shares, cash or any
combination thereof, the amount of which is determined pursuant to the formula
set forth in Section 10.5.  An SAR may be granted (a) with respect to any Option
granted under the Plan, either concurrently with the grant of such Option or at
such later time as determined by the Committee (as to all or any portion of the
Shares subject to the Option) or (b) alone, without reference to any Option.

 

10.2.                     Number of SARs.  Each SAR granted to any Participant
shall relate to such number of Shares as the Committee shall determine, subject
to adjustment as provided in Section 4.3.  If an SAR is granted in conjunction
with an Option, the number of Shares to which the SAR pertains shall be reduced
by the same number of Shares for which the holder of the Option exercises the
related Option.

 

10.3.                     Duration.  Subject to early termination as herein
provided, the term of each SAR shall be as determined by the Committee, but
shall not exceed ten years from the date of grant.  Unless otherwise determined
by the Committee and provided in the SAR Agreement, each SAR shall become
exercisable at such time or times, to such extent and upon such conditions as
the Option, if any, to which it relates is exercisable.  The Committee may, in
its discretion, accelerate the exercisability of any SAR.

 

10.4.                     Exercise.  A holder may exercise an SAR, in whole or
in part, by giving written notice to the Company, specifying the number of SARs
which such Participant wishes to exercise.  Upon receipt of such written notice,
the Company shall deliver to the exercising holder, the Shares, cash, or both,
as determined by the Committee, to which the Participant is entitled pursuant to
Section 10.5.

 

12

--------------------------------------------------------------------------------


 

10.5.                     Payment.

 

(a)                                 Number of Shares.  Subject to the right of
the Committee to deliver cash in lieu of Shares (which, as it pertains to
officers and directors of the Company, shall comply with all requirements of the
Exchange Act and regulations adopted thereunder), the number of Shares which
shall be issuable upon the exercise of an SAR shall be determined by dividing
(i) the number of Shares to which the SAR is exercised multiplied by the amount
of the appreciation in such Shares (for this purpose, the “appreciation” shall
be the amount by which the Fair Market Value of the Shares subject to the SAR on
the date of exercise exceeds (x) in the case of an SAR related to an Option, the
Option Exercise Price of the Shares under the Option or (y) in the case of an
SAR granted alone without reference to a related Option, an amount that the
Committee determined at the time of grant to be the Fair Market Value of a
Share, subject to adjustment as provided in Section 4.3) by (ii) the Fair Market
Value of a Share on the exercise date.

 

(b)                                 Cash.  In lieu of issuing Shares upon the
exercise of an SAR, the Committee may elect, in its sole discretion, to pay the
holder of the SAR cash equal to the Fair Market Value on the exercise date of
any or all of the Shares which would otherwise be issuable.  No fractional
Shares shall be issued upon exercise of an SAR; instead, the holder of the SAR
shall be entitled to receive a cash adjustment equal to the same fraction of the
Fair Market Value of a Share on the exercise date or to purchase the portion
necessary to make a whole Share at its Fair Market Value on the date of
exercise.

 

10.6.                     SAR Agreement.  Each SAR shall be evidenced by an SAR
Agreement that shall further specify the terms and conditions of such Award. 
Any terms and conditions of the Award shall be consistent with the terms of the
Plan.

 

XI.                              Stock and Cash Awards

 

A stock award consists of the transfer by the Company to a Participant of
Shares, without other payment therefor, as additional compensation for services
to the Company.  A cash award consists of a monetary payment made by the Company
to a Participant as additional compensation for services to the Company.  The
Committee shall determine, in its sole discretion, the amount of any stock or
cash award.  Stock and cash awards may be subject to the terms and conditions,
which may vary from time to time and among Participants, as the Committee deems
appropriate.  The maximum amount of a cash award which may be granted to a
Participant during any calendar year under the Plan shall not be greater than
$10,000,000.  Payment of a stock or cash award can depend on meeting Performance
Goals.  Each award of stock or cash may provide for lesser payment in the event
of partial fulfillment of Performance Goals.

 

XII.                         Amendment, Modification and Termination

 

12.1.                     Effective Date.  Subject to approval by the Board and
a subsidiary of Ventas, Inc., as the Company’s sole shareholder, the Plan shall
become effective as of August 17, 2015 (“Effective Date”).

 

13

--------------------------------------------------------------------------------


 

12.2.                     Termination Date.  The Plan shall terminate on the
earliest to occur of (a) the tenth anniversary of the Effective Date, (b) the
date when all Shares available under the Plan shall have been acquired pursuant
to the exercise of Awards and the payment of all benefits in connection with
Awards has been made, or (c) such other date as the Board may determine in
accordance with Section 12.3.

 

12.3.                     Amendment, Modification and Termination.  The Board
may, at any time, amend, modify or terminate the Plan.  However, no such
amendment or modification may make a material revision to the Plan without the
approval of the stockholders of the Company if such stockholder approval is
required by the Code and the rules promulgated thereunder, any national
securities exchange or system on which the Shares are then listed or reported or
a regulatory body having jurisdiction with respect hereto.  Without limitation
on the preceding sentence, no amendment may increase the number of Shares
available under the Plan without the approval of the stockholders of the
Company.

 

12.4.                     Awards Previously Granted.  No amendment, modification
or termination of the Plan shall in any manner adversely affect any outstanding
Award without the written consent of the Participant holding such Award;
provided, that no such consent shall be required with respect to any amendment,
modification or termination if the Committee determines in its reasonable
discretion that such amendment, modification or termination is required or
advisable in order for the Company, the Plan or the Award to satisfy or conform
to any law or regulation or to meet the requirements of any accounting standard.

 

12.5.                     No Repricing.  Except for the adjustments set forth in
Section 4.3 or otherwise in connection with a corporate transaction involving
the Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), no
outstanding Options or SARs shall be amended to reduce their exercise price or
base price, and no outstanding Options or SARs with an exercise price or base
price less than current Fair Market Value shall be cancelled in exchange for
cash, other Awards or Options or SARs with an exercise price or base price that
is less than the exercise price or base price of the original Options or SARs
without the approval of the stockholders of the Company.

 

XIII.                    Non-Transferability

 

Except as expressly provided in the Plan, a Participant’s rights under the Plan
may not be assigned, pledged or otherwise transferred other than by will or the
laws of descent and distribution.  Except as expressly provided in the Plan,
during a Participant’s lifetime, an Award may be exercised only by such
Participant.  In the event of the death of a Participant, the Award may be
exercised by the person or persons to whom rights pass by will or by the laws of
descent and distribution or, if appropriate, the legal representative of the
deceased Participant’s estate.  In the event of the Disability of a Participant,
the Award may be exercised by the Participant or, if such Participant is
incapable of exercising the Award, by such Participant’s legal representative.

 

14

--------------------------------------------------------------------------------


 

XIV.                     No Employment or Reelection Rights

 

Neither the Plan, nor any action taken under the Plan, shall be construed as
giving any Employee, Consultant or Nonemployee Director the right to become a
Participant, nor shall an Award under the Plan be construed as giving a
Participant any right with respect to continuance of employment by, or service
with, the Company or any right to be re-nominated by the Board or reelected by
the stockholders of the Company as a director.  The Company expressly reserves
the right to terminate, whether by dismissal, discharge, removal or otherwise, a
Participant’s employment or service at any time, with or without Cause, except
as may otherwise be provided by any written agreement between the Company and
the Participant or applicable law.

 

XV.                          Withholding

 

15.1.                     Tax Withholding.  No later than the date as of which
an amount first becomes includible in the gross income of a Participant for
federal, state local, or foreign income or employment or other tax purposes with
respect to any Award under the Plan, such Participant shall pay to the Company,
or make arrangements satisfactory to the Company regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to any such Award under the Plan.  The obligations of the
Company under the Plan shall be conditioned on such payment or arrangements, and
the Company and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to such
Participant.

 

15.2.                     Share Withholding.  A Participant may, subject to the
prior approval of the Committee in its sole discretion, elect to satisfy a
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the withholding tax is to be
determined equal only to the minimum amount required to be withheld under
applicable law, all in accordance with such procedures as the Committee
establishes, including making irrevocable elections; provided, that if Share
withholding in excess of such minimum amount can be effectuated without adverse
accounting consequences, the Committee may elect to authorize such additional
Share withholding.

 

XVI.                     Section 16 and 409A Compliance

 

16.1.                     Plan Administration.  It is the intention of the
Company that the Plan and the administration of the Plan comply in all respects
with Section 16(b) of the Exchange Act and Section 409A of the Code and the
rules and regulations promulgated thereunder to the extent deemed appropriate by
the Committee.  If any Plan provision, or any aspect of the administration of
the Plan, is found not to be in compliance with Section 16(b) of the Exchange
Act or Section 409A of the Code, the provision or administration shall be deemed
null and void to the extent deemed appropriate by the Committee, and the Plan
shall be construed in favor of its meeting the requirements of Rule 16b-3
promulgated under the Exchange Act and Section 409A of the Code to the extent
deemed appropriate by the Committee.  Notwithstanding anything in the Plan to
the contrary, the Committee, in its discretion, may bifurcate the Plan so as to
restrict, limit or condition the use of any provision of the Plan to
Participants who are subject to Section 16 of the Exchange Act without so
restricting, limiting or conditioning the Plan with respect to other
Participants.

 

15

--------------------------------------------------------------------------------


 

16.2.                     Plan Awards.  Notwithstanding anything contained in
the Plan to the contrary, the Company intends that Awards payable under the Plan
shall satisfy the requirements for exemption from, or compliance with,
Section 409A of the Code and that all terms and provisions shall be interpreted,
operated and administered to satisfy such requirements.  To the extent
Section 409A of the Code is applicable to any Award, it is intended that such
409A Award complies with the deferral, payout and other limitations and
restrictions imposed under Section 409A of the Code.

 

16.3.                     Specified Employees.  Regardless of what may be
contained in any Award Agreement, to the extent that any 409A Award is treated
as payable upon a “separation from service” pursuant to Section 409A of the Code
(as determined, and in accordance with the methodology selected by the Company,
consistent with Section 409A of the Code) (“Separation from Service”), then, if
payment is triggered by reason of the Separation from Service, and on the date
of the Participant’s Separation from Service the Participant is a Specified
Employee, to the extent required for the Participant not to incur additional
taxes pursuant to Section 409A of the Code, no payment with respect to the 409A
Award shall be made to the Participant prior to the earlier of (i) six months
after the Participant’s Separation from Service; or (ii) the date of the
Participant’s death. Should the limitation set forth in the preceding sentence
result in payment later than otherwise provided in the Plan or 409A Award, on
the first day any such payment may be made without incurring additional tax
pursuant to Section 409A of the Code, such payment shall be made to the
Participant in a lump sum.  Notwithstanding anything contained in the Plan or
Award to the contrary, the date on which a Participant’s Separation from Service
occurs shall be treated as the Participant’s termination of employment or
cessation of service date or comparable concept for purposes of determining the
timing of payments under the Plan and Award to the extent necessary to have such
payments under the Plan and Award be exempt from or comply with the requirements
of Section 409A of the Code; provided, that this sentence shall have no impact
on whether or not an Award becomes vested.  No 409A Award shall be subject to
acceleration or to any change in the specified time or method of payment, except
as permitted by Section 409A of the Code or as otherwise provided under the Plan
or Award and consistent with Section 409A of the Code.

 

16.4.                     No Representation.  The provisions of this Article XVI
are not intended to impose any restrictions on Awards, other than those required
for the Participant not to incur additional tax under Code Section 409A, and
shall be interpreted and operated accordingly.  Notwithstanding any other
provision in the Plan, the Committee makes no representations that Awards
granted under the Plan shall be exempt from, or comply with, Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to Awards granted under the Plan.  No provision of the Plan shall be interpreted
or construed to transfer any liability for failure to comply with Section 409A
from the Participant or any other individual to the Company.

 

XVII.                Indemnification

 

No member of the Board or the Committee, nor any officer or Employee acting on
behalf of the Board or the Committee, shall be personally liable for any action,
determination or interpretation taken or made with respect to the Plan, and all
members of the Board, the Committee and each officer or Employee of the Company
acting on their behalf shall, to the extent permitted by law,

 

16

--------------------------------------------------------------------------------


 

be fully indemnified and protected by the Company with respect to any such
action, determination or interpretation.

 

XVIII.           Successors

 

All obligations of the Company with respect to Awards granted under the Plan
shall be binding on any successor to the Company, whether the existence of such
successor is a result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

XIX.                    Participants in Other Countries or Jurisdictions

 

Without amending the Plan, the Committee may grant Awards to Employees,
Consultants or Nonemployee Directors who are foreign nationals on such terms and
conditions different from those specified in the Plan, as may, in the judgment
of the Committee, be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and the Committee shall have the authority to adopt
such modifications, procedures, subplans and the like as may be necessary or
desirable to comply with provisions of the laws or regulations of other
countries or jurisdictions in which the Company or any Subsidiary may operate or
have employees to ensure the viability of the benefits from Awards granted to
Participants employed in such countries or jurisdictions, meet the requirements
that permit the Plan to operate in a qualified or tax efficient manner, comply
with applicable foreign laws or regulations and meet the objectives of the Plan.

 

XX.                         No Trust or Fund

 

The Plan is intended to constitute an “unfunded” plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or Shares,
or to create any trusts, or to make any special deposits for any immediate or
deferred amounts payable to any Participant, and no Participant shall have any
rights that are greater than those of a general unsecured creditor of the
Company.

 

XXI.                    Governing Law

 

To the extent not preempted by federal law, the Plan and all agreements and
instruments entered into under the Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.  Participants irrevocably consent to the personal
jurisdiction and exclusive venue of the state and federal courts in Illinois. 
Furthermore, the Plan and all Option Agreements relating to ISOs shall be
interpreted to the extent deemed appropriate by the Committee so as to qualify
as incentive stock options under the Code.

 

17

--------------------------------------------------------------------------------


 

APPENDIX I
Definitions

 

“409A Award” shall mean an Award that constitutes a “deferral of compensation”
subject to the requirements of Section 409A of the Code.

 

“Adjusted Awards” shall mean Awards granted under the Predecessor Plans that are
converted into Awards in respect of Shares pursuant to the Employee Matters
Agreement.

 

“Affiliate” shall mean any entity which, at the time of reference, directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company.

 

“Award” shall mean, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, LTIP Units, SARs, Performance
Units, stock awards and cash awards.

 

“Award Agreement” shall mean an Option Agreement, Restricted Award Agreement,
LTIP Unit Award Agreement, SAR Agreement, Performance Unit Agreement or other
agreement evidencing an Award as described in the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall have the same meaning as provided in an employment, employee
protection and noncompetition, consulting or similar agreement between a
Participant and the Company or an Affiliate, or if no such agreement exists,
unless otherwise defined in an agreement evidencing an Award, (i) a
Participant’s indictment for, conviction of, or plea of nolo contendere to, any
felony or a misdemeanor involving fraud, dishonesty or moral turpitude, (ii) a
Participant’s willful or intentional material breach of the Participant’s duties
and responsibilities, (iii) a Participant’s willful or intentional material
misconduct in the performance of the Participant’s duties, or (iv) the willful
or intentional failure by the Participant to comply with any lawful instruction
or directive of the Person to whom the Participant reports.

 

“Certificate of Designation” shall mean a certificate of designation
establishing the powers, preferences, economic rights and conditions to vesting
of a series of LTIP Units.

 

“Change in Control” shall, unless otherwise defined in an agreement evidencing
an Award, mean the occurrence of any of the following events:

 

(a)                                 An acquisition (other than directly from the
Company) of any voting securities of the Company (the “Voting Securities”) by
any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act, and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d)) immediately after which such Person has
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) (“Beneficial Ownership” and/or “Beneficially Owned”) of 35% or
more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, that in determining whether a Change in Control has
occurred, Voting Securities which are acquired in a Non-Control Acquisition
shall

 

18

--------------------------------------------------------------------------------


 

not constitute an acquisition which would cause a Change in Control.  For
purposes of the Plan, the term “Non-Control Acquisition” shall mean an
acquisition by (i) the Company or any Subsidiary, (ii) an employee benefit plan
(or a trust forming a part thereof) maintained by the Company or any Subsidiary,
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

 

(b)                                 The individuals who, as of the Effective
Date, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, that if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least a majority of the Incumbent Board, such new
director shall, for purposes of this clause (b), be considered a member of the
Incumbent Board; and provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened election contest (as described in
former Rule 14a-11 promulgated under the Exchange Act) (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board (a “Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest;

 

(c)                                  Consummation of a merger, consolidation or
reorganization involving the Company, unless such transaction is a Non-Control
Transaction.  For purposes of the Plan, the term “Non-Control Transaction” shall
mean a merger, consolidation or reorganization of the Company in which:  (i) the
stockholders of the Company, immediately before such merger, consolidation or
reorganization, own, directly or indirectly immediately following such merger,
consolidation or reorganization, at least 45% of the combined voting power of
the voting securities of the corporation or entity resulting from such merger,
consolidation or reorganization (the “Surviving Company”) over which any Person
has Beneficial Ownership in substantially the same proportion as their
Beneficial Ownership of the Voting Securities immediately before such merger,
consolidation or reorganization, (ii) the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors or equivalent body of the Surviving
Company; and (iii) no Person (other than the Company, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Company or any Person who, immediately prior to such
merger, consolidation or reorganization, had Beneficial Ownership of 35% or more
of the then outstanding Voting Securities) has Beneficial Ownership of 35% or
more of the combined voting power of the Surviving Company’s then outstanding
voting securities;

 

(d)                                 A complete liquidation or dissolution of the
Company; or

 

(e)                                  The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted

 

19

--------------------------------------------------------------------------------


 

amount of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Person; provided, that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.

 

Notwithstanding anything in the Plan to the contrary, with respect to any 409A
Award, only to the extent necessary for such 409A Award to comply with
Section 409A of the Code, a Change in Control must constitute a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

“Commission” shall have the meaning given such term in Section 4.3(d).

 

“Committee” shall mean the committee described in Section 3.1 or, as applicable,
any other committee or any officer to whom the Board or the Committee, as
applicable, has delegated authority in accordance with Section 3.2.

 

“Consultant” shall mean an individual who is a consultant or independent
contractor of the Company or a Subsidiary.

 

“Corporate Transaction” shall mean a merger, consolidation, acquisition of
property or shares, stock rights offering, liquidation, disposition for
consideration of the Company’s direct or indirect ownership of a Subsidiary or
Affiliate, or similar event affecting the Company or any of its Subsidiaries.

 

“Disability” shall have the same meaning as provided in an employment, employee
protection and noncompetition, consulting or similar agreement between a
Participant and the Company or an Affiliate, or if no such agreement exists,
unless otherwise defined in an agreement evidencing an Award, shall mean
permanent and total disability as determined by the Committee in accordance with
standards and procedures similar to those under the Company’s long-term
disability plan, or, if none, a medically determinable physical or mental
infirmity which the Committee determines impairs the Participant’s ability to
perform substantially his or her duties for a period of 180 consecutive days.

 

“Employee” shall mean an individual who is an employee of the Company or a
Subsidiary.

 

“Employee Matters Agreement” shall mean the Employee Matters Agreement, dated
August 17, 2015, by and between the Company and Ventas, Inc..

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

20

--------------------------------------------------------------------------------


 

“Fair Market Value” of the Shares shall mean, as of any applicable date, the
closing sale price of the Shares on the New York Stock Exchange or any national
or regional stock exchange on which the Shares are traded, or if no such
reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale.  If there shall be any
material alteration in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the New York Stock
Exchange or a national or regional stock exchange, the fair market value of the
Shares as of a particular date shall be determined by such method as shall be
determined by the Committee.

 

“General Partner” means the general partner of the applicable OP.

 

“ISOs” shall have the meaning given such term in Section 6.1.

 

“LTIP Unit” shall mean a long-term incentive plan interest in an OP created
under an applicable Partnership Agreement and granted pursuant to Section 8.1
which, under certain conditions, is convertible into OP Units.

 

“LTIP Unit Award Agreement” shall mean an agreement evidencing an Award of LTIP
Units, as described in Section 8.2.

 

“Nonexecutive Employees” shall mean Employees who are not executive officers of
the Company.

 

“Nonemployee Director” shall mean an individual who is a member of the Board but
is not an Employee.

 

“NQSOs” shall have the meaning given such term in Section 6.1.

 

“OP” means an operating partnership of the Company.

 

“Option” shall mean an option to purchase Shares granted pursuant to Article VI.

 

“Option Agreement” shall mean an agreement evidencing the grant of an Option as
described in Section 6.2.

 

“Option Exercise Price” shall mean the purchase price per Share subject to an
Option, which shall not be less than the Fair Market Value of the Share on the
date of grant (110% of Fair Market Value in the case of an ISO granted to a Ten
Percent Shareholder).

 

“OP Unit” shall mean a unit of partnership interest in an OP.

 

“Participant” shall mean any Employee, Nonemployee Director, or Consultant
selected by the Committee to receive an Award under the Plan.

 

“Partnership Agreement” shall mean the Partnership Agreement from the applicable
OP, as same may be amended or restated from time to time, including any
Certificate of Designation establishing the powers, preferences, economic rights
and conditions to vesting of a series of LTIP Units.

 

21

--------------------------------------------------------------------------------


 

“Performance Goals” shall have the meaning given such term in Section 9.4.

 

“Performance Period” shall have the meaning given such term in Section 9.3.

 

“Performance Unit” shall mean the right to receive a payment from the Company
upon the achievement of specified Performance Goals as set forth in a
Performance Unit Agreement.

 

“Performance Unit Agreement” shall mean an agreement evidencing a Performance
Unit Award, as described in Section 9.2.

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

“Plan” shall mean this Care Capital Properties, Inc. 2015 Incentive Plan, as the
same may be amended from time to time.

 

“Predecessor Plans” shall mean the Ventas, Inc. 2012 Incentive Plan, the
Ventas, Inc. 2006 Incentive Plan, the Ventas, Inc. 2006 Stock Plan for Directors
and the Ventas, Inc. 2004 Stock Plan for Directors, in each case, as the
applicable plan may have been amended from time to time.

 

“Restricted Award Agreement” shall mean an agreement evidencing an Award of
Restricted Stock or Restricted Stock Units, as described in Section 7.2.

 

“Restricted Stock” shall mean Shares granted pursuant to Article VII as to which
the restrictions have not expired.

 

“Restricted Stock Unit” shall mean an Award granted pursuant to Article VII
denominated in units of the Company’s common stock, par value $0.01 per share.

 

“Restriction Period” shall mean the period determined by the Committee during
which the transfer of Shares or LTIP Units is limited in some way or Shares or
Restricted Stock Units or LTIP Units are otherwise restricted or subject to
forfeiture as provided in Article VII or Article VIII.

 

“Shares” shall mean the shares of the Company’s common stock, par value $0.01
per share.

 

“Subsidiary” shall mean any company, corporation, partnership, limited liability
company or other Person in which the Company directly or indirectly owns a
majority interest.

 

“Substitute Awards” shall mean Awards granted in connection with a transaction
in substitution, exchange, conversion, adjustment, assumption or replacement of
awards previously granted by an entity acquired by the Company or a Subsidiary
or with which the Company or a Subsidiary merges or otherwise combines.

 

“Ten Percent Shareholder” shall mean an Employee who, at the time an ISO is
granted, owns (within the meaning of Section 422(b)(6) of the Code) stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company.

 

22

--------------------------------------------------------------------------------